Citation Nr: 0206817	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted which 
would justify ordering the revocation of the forfeiture of 
all rights, claims and benefits pursuant to 38 U.S.C. § 
1103(a) (currently § 6103(a)), which was declared against the 
appellant in 1958.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is the remarried (perhaps twice remarried) 
widow of a deceased veteran, who was in beleaguered status 
from December 8, 1941 to April 9, 1942, and was then a 
Prisoner Of War of the Japanese Imperial forces in the 
Philippines until his death on May 25, 1942.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from determinations of the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  On March 1, 
1999, the Board determined that new and material evidence had 
not been submitted to reopen a claim for revocation of the 
forfeiture of VA benefits previously declared against the 
appellant.

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  By October 18, 2000 
single-judge order, the Court affirmed the Board's March 1, 
1999 decision, finding that the appellant had not submitted 
new and material evidence to warrant revocation of the 
forfeiture of her VA benefits.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  In a March 2001 order, the Court 
revoked its October 18, 2000 order, finding that it could not 
decide the applicability of the VCAA to a particular case in 
the first instance.  See e.g. Holliday v. Principi, 14 
Vet.App. 280 (2001); Baker v. West, 11 Vet.App. 163 (1998).  
Accordingly, the Court remanded the matter to the Board for 
readjudication.  


FINDINGS OF FACT

1.  The appellant applied in 1948 for Death Compensation 
benefits as the unremarried widow of the veteran. 

2.  She was initially awarded Death Compensation benefits 
based, in part, on evidence obtained and submitted on her 
behalf in 1948-51 which stated that, since the veteran's 
death in 1942, she had neither remarried nor lived openly 
with another man as his wife.  

3.  It was subsequently established, and the appellant does 
not dispute, that she lived openly with another man as his 
wife from 1943 until his death in 1947, and that she then 
married another man in September 1947 and lived with him 
until his death in 1952.  

4.  In August 1958, the appellant was notified that she had 
forfeited all rights, claims and benefits under the laws 
administered by VA because she had filed false and misleading 
evidence in order to obtain VA death benefits to which she 
was not legally entitled; she did not appeal that 
determination. 

5.  In March 1971, the forfeiture declared against the 
appellant was reviewed by VA and continued. 

6.  Previous attempts by the appellant to reopen her claim 
seeking VA death benefits as the surviving spouse of the 
veteran were denied in October 1971, January 1973, and 
September 1979.  

7.  Evidence received since September 1979 is cumulative of 
evidence previously considered by VA. 

CONCLUSION OF LAW

New and material evidence has not been submitted which would 
justify ordering the revocation of the forfeiture of all 
rights, claims and benefits declared against the appellant in 
1958.  38 U.S.C.A. § 7105(c) (formerly § 3305), 6103 (West 
1991 & Supp. 2001); Veterans Administration Regulation 1008 
(Jan. 1, 1958 - Dec. 31, 1958); 38 C.F.R. §§ 3.104, 3.156, 
3.900 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To begin, the Board acknowledges that there has been a change 
in the law during the pendency of this appeal with enactment 
of VCAA.  VA has issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  On reviewing 
the record, the Board finds that VA has satisfied its duties 
to the appellant, under both former law and the new VCAA.

In pertinent part, applicable provisions provide that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  

In this case, the record shows that the appellant has been 
repeatedly and clearly advised of the evidence of record, the 
applicable legal criteria, and the evidence required to 
reopen a claim for revocation of the forfeiture of VA 
benefits.  (See e.g., June 1998 RO letter, July 1998 
Statement of the Case, and March 1999 Board decision.)  The 
Board concludes that the discussions in these documents 
complied with VA's notification requirements.  Moreover, as 
set forth below, the Board finds that the RO has secured a 
complete record to the extent necessary.  Thus, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  

Under VCAA, VA also has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  In this case, the 
appellant has identified no unobtained evidence that might 
aid in her claim or that might be pertinent to the bases of 
the denial of this claim.  In fact, by April 2002 letter, she 
indicated that she had "no more arguments or evidence to 
add" in support of her appeal.  Moreover, given the facts of 
this case, the Board can conceive of no assistance which VA 
could provide to her which would aid in substantiating her 
claim.  Thus, the Board finds that VA has fully met its 
development obligations to the appellant under VCAA.  

In any event, the Board notes that VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108, before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2001).  

It is noted that final regulations to implement VCAA contain 
an amendment of the definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim.  However, these 
changes specifically apply only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  As this claim to reopen was already 
pending on the effective date of the new regulations, and as 
the new regulations expressly apply only to newly-filed 
claims, the Board finds that such provisions are inapplicable 
here.  

In sum, the Board concludes that the appellant has been 
adequately informed of the evidence of record and the 
evidence necessary to support her claim and all relevant 
records have been obtained.  Moreover, there is no indication 
that probative records exist which have not already been 
obtained.  The appellant's representative was also afforded 
the opportunity to provide written argument on behalf of the 
appellant.  (See April 2002 brief.)  As VA has fulfilled the 
duty to assist and notify, and because the change in law has 
no material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v Brown, 4 Vet. App. 384 
(1993).

Turning to the merits of the appellant's claim, the Board 
notes that the record shows that the appellant applied for 
and was awarded Death Compensation benefits as the 
unremarried widow of the veteran, effective in December 1950.  
In order to obtain these benefits, the appellant obtained and 
submitted on her behalf in 1948-51 evidence which asserted 
that, since the veteran's death in 1942, she had neither 
remarried nor lived openly with another man as his wife.  
This evidence was essential in order to establish her status 
as a proper claimant for Death Compensation benefits under 
the laws in effect at that time. 

It was subsequently established, and the appellant still does 
not dispute, contrary to her assertions at the time and the 
evidence submitted on her behalf in support of her claim for 
Death Compensation benefits, that she openly lived with 
another man ([redacted]) as his wife, to whom she bore one 
child, from 1943 until his death in 1947.  She then married 
another man ([redacted]) in September 1947 with whom she lived 
until his death in 1952.  She was married to [redacted] when 
her initial application for Death Compensation benefits was 
completed and filed with VA in 1948. 

After the death of her second husband in 1952, the appellant 
has admitted that she openly lived with still another man 
([redacted]), by whom she bore two more children.  She has always 
contended, however, that she was never considered by the 
public to be his wife since the whole village knew he was 
married to someone else.  There is also reference to a third 
husband, who died apparently in July 1971.  (See appellant's 
December 6, 1972 letter to the RO with attached Certificate 
of Death.) 

In August 1958, it was held by the VA Board on Waivers and 
Forfeitures that the appellant had forfeited all rights, 
claims and benefits under the laws administered by VA as she 
had filed false and fraudulent evidence in connection with 
her February 1948 claim for Death Compensation benefits.  
This decision was fully in accord with the evidence then of 
record and with the controlling law and regulations in effect 
at that time, particularly 38 U.S.C. § 1103(a) (currently § 
6103(a)).  The appellant does not now assert that this 
determination was in any way erroneous. 

The appellant was informed of the forfeiture decision, and of 
her appellate rights, by letter dated August 28, 1958, and 
she did not initiate a timely appeal from that determination, 
which has now become administratively final.  38 U.S.C. § 
3305 (currently § 7105(c)); VA Regulation 1008 (Jan. 1-Dec. 
31, 1958).  Any forfeiture in effect prior to January 1, 1959 
will continue to be a bar to the award of VA benefits on and 
after January 1, 1959.  38 C.F.R. § 3.900(b)(1) (2001). 

In approximately 1970, the RO received and incorporated into 
the claims file a copy of a January 1969 decision by a 
Philippine court which acquitted the appellant of criminal 
charges in connection with her fraudulent claim for VA death 
benefits. 

The August 1958 forfeiture determination was reviewed and 
confirmed in March 1971 by the RO in Washington, D.C., and 
the appellant was informed officially by letter at that time 
that she had no entitlement to VA death benefits. 

Subsequent attempts by the appellant to reopen her claim for 
VA death benefits were denied by the Washington RO in October 
1971, January 1973, and September 1979.  While letters 
addressed to the appellant on each of those occasions did not 
specifically recite the evidence reviewed by the Washington 
RO in connection with each such attempt to reopen her claim, 
such specificity was not required at the time and RO silence 
on this point cannot be taken as showing a failure to 
consider all relevant evidence of record.  Eddy v. Brown, 9 
Vet. App. 52, 58 (1996). 

Since September 1979, the appellant has submitted a VA Form 
21-534, dated in June 1997, which includes a statement by her 
that her "paramour" ([redacted]) died sometime in April 1965.  
Such evidence is cumulative because the appellant had 
previously informed VA of the circumstances of her 
relationship with this individual, and the fact of his death 
in the 1960s is of no significance concerning the previous 
forfeiture determination made by VA.  Subsequently, the 
appellant submitted a copy of the [redacted]'s death certificate, 
together with a copy of his Certificate of Marriage to 
another woman.  This evidence is likewise cumulative of facts 
previously known to, and considered by VA, in rejecting the 
appellant's prior attempts to reopen her claim.  The 
appellant indicated in the accompanying transmittal letter, 
dated in June 1998, that she believed that the death of this 
man entitled her to a restoration of her VA death benefits, 
which was, in fact, legally inaccurate.  She repeated this 
legally erroneous argument in her August 1998 substantive 
appeal.  

The appellant has submitted no new evidence which would 
remotely suggest that her initial 1948 claim for VA death 
benefits was not accompanied by fraudulent and misleading 
evidence which had been deliberately submitted by her or 
agents, acting on her behalf, in order to obtain VA benefits 
to which she was not, at that time, legally entitled; or that 
the forfeiture declared against her in 1958 should be 
revoked.  As previously mentioned, she has not specified any 
alleged error in the 1958 forfeiture determination. 

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence to have VA reopen the claim 
and review the former disposition of that claim.  38 U.S.C.A. 
§ 5108.  

"New and material evidence" is defined at 38 C.F.R. § 
3.156(a) (2001) as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In this case, the evidence received since the last final 
disallowance of the claim in September 1979 merely tends to 
establish that a man with whom the appellant previously 
admitted being intimate (beginning in about 1952) had died in 
the 1960s, and that he had been married to another woman.  
Neither of these facts are new, and they have been considered 
previously in evaluating the appellant's various earlier 
attempts to reopen her claim for VA death benefits.  However, 
the fact remains the she forfeited all rights to those 
benefits by reason of the false and fraudulent evidence she 
filed, or caused to be filed, in connection with her initial 
claim.  The evidence submitted by her since September 1979 
does not establish that the forfeiture declared against her 
in 1958 was erroneous or should otherwise be revoked.  
Without such evidence, her claim cannot be reopened and 
reconsidered on the merits.   


ORDER

The appeal is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

